Title: To James Madison from Robert B. Semple and Others, 14 December 1813
From: Semple, Robert B.
To: Madison, James


        
          Sir.
          Richmond. Decr. 14th. 1813.
        
        Pursuant to an appointment of the Dover Baptist Association, permit us to express our great satisfaction in you, as the Chief Magistrate of our Country; to congratulate you on the prosperity of your administration of our national concerns, in so perilous a time; and to lay before you the resolve of our Association, with regard to what we believe our duty to God, in a season so critical and eventful as the present.
        “Resolved, that this Association feels deeply impressed with the propriety of a Nation’s frequently making appeals to Heaven, in times of national distress, by appointments of days of fasting and prayer. We believe there are strong reasons to be convinced, that God hears the united prayers of the pious and sincere, on such occasions: Resolved, therefore, that Brethren, Grigg, Bryce, Courtney, and Semple, be appointed to furnish the President of the United States, (thro’ the proper medium,) with a copy of this resolution; and petition him to make one or more appointments of the same nature.”
        With our prayers for you, & for our country, we subscribe ourselves, sir, with every sentiment of respect & esteem Yours
        
          Ro: B. Semple.
          John Courtney
          John Bryce.
          Jacob Grigg.
        
      